Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2021.03.11
                                                                          15:31:34 -06'00'



                   People v. Daniels, 2020 IL App (1st) 171738



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             PATRICE DANIELS, Defendant-Appellant.



District & No.      First District, Sixth Division
                    No. 1-17-1738



Filed               August 21, 2020
Rehearing denied    September 23, 2020



Decision Under      Appeal from the Circuit Court of Cook County, No. 94-CR-17095; the
Review              Hon. Michael B. McHale, Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          James E. Chadd, Patricia Mysza, and Adrienne E. Sloan, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Jon J. Walters, and David B. Greenspan, Assistant State’s Attorneys,
                    of counsel), for the People.
     Panel                     PRESIDING JUSTICE MIKVA delivered the judgment of the court,
                               with opinion.
                               Justices Cunningham and Connors concurred in the judgment and
                               opinion.


                                               OPINION

¶1        In the summer of 1994, 18-year-old Patrice Daniels turned himself in to police, confessing
      that several days earlier he had sexually assaulted and murdered a woman in Chicago’s Grant
      Park. Facing the death penalty, Mr. Daniels pleaded guilty to first degree murder in exchange
      for a sentencing recommendation by the State of natural-life imprisonment. Based on the
      undisputed facts supporting that plea, the circuit court imposed the recommended sentence.
¶2        This case is now on appeal from the denial of Mr. Daniels’s pro se motion for leave to file
      a successive postconviction petition. Relying on recent caselaw and evolving societal standards
      governing the sentencing of youthful offenders, Mr. Daniels argues that he has established
      cause and prejudice for the filing of an as-applied challenge to his sentence under the
      proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11). We
      agree. For the reasons that follow, we reverse the circuit court’s denial of Mr. Daniels’s motion
      and remand for second-stage proceedings on his petition.

¶3                                         I. BACKGROUND
¶4        Following a court-ordered examination and fitness hearing, Mr. Daniels, who had a history
      of psychiatric treatment, was found fit to stand trial with medication.
¶5        On October 18, 1995, Mr. Daniels pleaded guilty to a single count of first degree murder
      (720 ILCS 5/9-1(a)(3) (West 1994)). In exchange, the State, which could have sought the death
      penalty, agreed to recommend that Mr. Daniels instead receive a sentence of natural life in
      prison without parole. The circuit court admonished Mr. Daniels regarding the consequences
      of a guilty plea, questioned him to establish his understanding of those consequences, and
      concluded that his plea was knowing, understanding, and voluntary. The judge explained to
      Mr. Daniels the range of sentences he faced: 20 to 60 years for first degree murder, the
      possibility of an extended term of up to 120 years, and the death penalty, which was not
      suspended in Illinois until 2000.
¶6        As a factual basis for the plea, the State offered the following. On June 5, 1994, Candida
      Torres was found strangled to death in Grant Park, partially clothed, in the bushes. Four days
      later, Mr. Daniels turned himself in to Chicago police and confessed to murdering Ms. Torres.
      Mr. Daniels told the police that he had dragged Ms. Torres into the bushes, beaten her, choked
      her with his belt, and sexually assaulted her. Evidence recovered from the scene, including the
      belt and a hat that Mr. Daniels identified as his, cuts and scratches on his hands and face, human
      blood found on his shoes, and semen found inside the victim’s body all corroborated this
      account. The court accepted this as a sufficient factual basis for the guilty plea, confirmed that
      Mr. Daniels understood he was waiving his right to have a presentence investigation report
      considered before his sentence was imposed, and found him guilty of first degree murder. The
      remaining charges against Mr. Daniels were nol-prossed. The court then imposed the agreed
      sentence of natural life in prison without the possibility of parole.

                                                  -2-
¶7         In an initial postconviction petition filed in 1998, Mr. Daniels argued that his due process
       rights had been violated because he was not of sound mind when he entered his plea, was
       unaware of his right to obtain independent psychological testing, and had believed he was
       being sentenced to 60 years rather than natural life in prison. This court affirmed the first-stage
       dismissal of that petition. People v. Daniels, 323 Ill. App. 3d 1146 (2001) (table) (unpublished
       order under Illinois Supreme Court Rule 23).
¶8         In 2010, Mr. Daniels sought leave to file a successive postconviction petition, in which he
       contended that he had been unfit to participate in his plea hearing and only accepted the plea
       agreement because he had failed to take his prescribed medication that day. The circuit court
       denied Mr. Daniels leave to file the petition, and Mr. Daniels did not appeal that ruling.
¶9         On April 19, 2017, Mr. Daniels filed the pro se motion for leave to file a successive
       postconviction petition that is the subject of this appeal. In the petition, Mr. Daniels argued for
       the first time that his natural-life sentence is unconstitutional under the proportionate penalties
       clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11) because it “shocks the moral
       sense of the community” to sentence an 18-year-old offender to a life sentence. Mr. Daniels
       relied on this court’s decisions in People v. Harris, 2016 IL App (1st) 141744, and People v.
       House, 2015 IL App (1st) 110580, cases recognizing that although the United States Supreme
       Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012)—in which the Court held that
       sentencing juveniles to mandatory life sentences without the opportunity for parole violates
       the eighth amendment to the United States Constitution—does not directly apply to individuals
       who were 18 years of age or older at the time of their offenses, such individuals may still raise
       youth-based as-applied challenges to life sentences under the proportionate penalties clause of
       the Illinois Constitution. Mr. Daniels maintained that he had demonstrated cause for failing to
       make this argument sooner because these cases were decided after the filing of his previous
       postconviction petitions and prejudice because, under the caselaw as it has evolved since
       Miller, he can now demonstrate that his natural-life sentence is unconstitutionally
       disproportionate.
¶ 10       Noting that Miller applies directly only to juveniles, the circuit court denied the motion.
       Mr. Daniels now appeals.

¶ 11                                        II. JURISDICTION
¶ 12        The circuit court denied Mr. Daniels’s motion for leave to file a successive postconviction
       petition on June 1, 2017, and Mr. Daniels timely filed his notice of appeal from that decision
       on June 20, 2017. We have jurisdiction over this appeal pursuant to article VI, section 6, of the
       Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rule 606 (eff.
       Dec. 11, 2014) and Rule 651(a) (eff. Feb. 6, 2013), governing criminal appeals and appeals
       from final judgments in postconviction proceedings.

¶ 13                                        III. ANALYSIS
¶ 14                                            A. Waiver
¶ 15      The State initially argues that the circuit court correctly denied Mr. Daniels’s motion
       because he is barred from raising an as-applied challenge to a sentence he agreed to as part of
       a negotiated guilty plea. Although the parties use the terms “waiver” and “forfeiture”
       somewhat interchangeably in their briefs, the concepts are distinct. A party’s failure to raise


                                                    -3-
       an issue in a timely manner may result in forfeiture. People v. Blair, 215 Ill. 2d 427, 444 n.2
       (2005). Waiver, on the other hand, is the voluntary relinquishment of a right. Id. The State’s
       argument is that Mr. Daniels affirmatively waived his right to have the circuit court consider
       any mitigating circumstances before sentencing him, including those related to his youth or
       mental health history. In support of this argument, the State relies heavily on our supreme
       court’s decision in People v. Jackson, 199 Ill. 2d 286 (2002).
¶ 16        The defendant in Jackson pleaded guilty to aggravated battery in exchange for the State
       recommending a sentence within the normal range of imprisonment for that offense. Id. at 288-
       89. Before accepting the plea, however, the circuit court made clear to the defendant that it
       would not be bound by such an agreement and, specifically, that she could still be sentenced
       to an extended term of imprisonment if the court determined that her offense involved
       “ ‘exceptionally brutal or heinous behavior.’ ” Id. at 289. Following a hearing, and after citing
       the premeditated and extreme nature of the crime, the circuit court sentenced the defendant to
       the maximum sentence of 10 years in prison. Id. at 291-92. The defendant argued
       unsuccessfully on direct appeal that her sentence violated due process because under the United
       States Supreme Court’s subsequent holding in Apprendi v. New Jersey, 530 U.S. 466, 476-77
       (2000), a jury, and not a judge, should have decided whether her crime involved exceptionally
       brutal or heinous behavior. Jackson, 199 Ill. 2d at 292, 295. Our supreme court, however,
       concluded that, by entering a plea of guilty, the defendant had waived this as-applied claim of
       unconstitutionality. Id. at 295. In the court’s view, “[a]n Apprendi challenge raised in the wake
       of a guilty plea is an argument that a defendant was deprived of due process when he did not
       get a jury trial after waiving his right to a jury trial.” Id. at 301. “Simply to state the argument,”
       said the court, “reveals why it cannot be heard.” Id.
¶ 17        The State insists that Jackson is equally applicable here: just as the defendant in Jackson
       was barred from raising newly recognized jury issues because he had expressly waived the
       right to a trial by jury, Mr. Daniels should be barred from raising newly recognized sentencing
       claims because he waived consideration of all such claims when he entered into a negotiated
       guilty plea. The State, however, cites no case applying Jackson so broadly. Indeed, in
       reviewing and restating its reasoning in Jackson, our supreme court has taken care to express
       its holding in that case quite narrowly. See People v. Townsell, 209 Ill. 2d 543, 548 (2004)
       (“we meant precisely what we said in Jackson: ‘Apprendi-based sentencing objections cannot
       be heard on appeal from a guilty plea.’ ” (emphasis added) (quoting Jackson, 199 Ill. 2d at
       296)). The State has simply not convinced us that the outcome in this case, which involves
       what should have been considered at sentencing and what was a permissible sentence, is
       controlled by the holding in Jackson, a case concerned solely with who should make factual
       findings related to sentencing.
¶ 18        Nowhere in Jackson, moreover, did our supreme court indicate that its holding was in
       tension with the well-established principle that “[w]aiver of a constitutional right is valid only
       if it is clearly established that there was an intentional relinquishment or abandonment of a
       known right” or the requirement that “[s]uch waivers must not only be voluntary, but must be
       knowing, intelligent acts done with sufficient awareness of the relevant circumstances and
       likely consequences.” (Internal quotation marks omitted.) People v. McClanahan, 191 Ill. 2d
127, 137 (2000). Here, Mr. Daniels did not and could not have known at the time of his guilty
       plea that he could argue his natural-life sentence—a sentence he submitted to in order to avoid
       execution—was constitutionally disproportionate as applied to him. Our supreme court would


                                                     -4-
       not recognize the potential viability of youth-based claims made by young-adult offenders for
       another 20 years. See People v. Harris, 2018 IL 121932, ¶ 48 (citing People v. Thompson,
       2015 IL 118151, ¶ 44).
¶ 19       Given all of this, and mindful as we are that principles of waiver should be construed
       narrowly so as to not undermine the rights of a criminal defendant (People v. Phipps, 238 Ill.
2d 54, 62 (2010)), we are disinclined at this time to expand the scope of Jackson beyond
       sentencing claims based on Apprendi violations. We conclude that Mr. Daniels did not
       knowingly waive his right to bring the as-applied proportionate penalties claim he now seeks
       to assert.

¶ 20                                       B. Cause and Prejudice
¶ 21       We next consider whether Mr. Daniels has made the requisite showing of cause and
       prejudice for the filing of a successive postconviction petition. The Post-Conviction Hearing
       Act (Act) (725 ILCS 5/122-1(a)(1) (West 2016)) provides a method for a criminal defendant
       to challenge his or her conviction by establishing that “in the proceedings which resulted in
       [the] conviction there was a substantial denial of his or her rights under the Constitution of the
       United States or of the State of Illinois or both.” “A proceeding under the Act is a collateral
       attack on the judgment of conviction.” People v. Wrice, 2012 IL 111860, ¶ 47. The Act,
       however, contemplates the filing of only one postconviction petition. 725 ILCS 5/122-1(f)
       (West 2016); People v. Pitsonbarger, 205 Ill. 2d 444, 456 (2002). Claims that were decided
       on direct appeal or in an earlier postconviction proceeding are generally barred by the doctrine
       of res judicata, and claims that could have been, but were not, raised in an earlier proceeding
       are forfeited. Blair, 215 Ill. 2d at 443-44. Because successive postconviction petitions are
       disfavored (People v. Bailey, 2017 IL 121450, ¶ 39), a defendant seeking to file such a petition
       must demonstrate either “cause and prejudice” for failing to raise a claim earlier, or actual
       innocence (People v. Edwards, 2012 IL 111711, ¶¶ 22-23). We review a circuit court’s denial
       of leave to file a successive petition de novo. People v. Jackson, 2016 IL App (1st) 143025,
       ¶¶ 32-34.
¶ 22       Here, Mr. Daniels sought leave under the cause-and-prejudice exception to the general rule
       against the filing of successive postconviction petitions. Section 122-1(f) of the Act, which
       codifies that exception, provides that a prisoner shows cause by “identifying an objective factor
       that impeded his or her ability to raise a specific claim during his or her initial post-conviction
       proceedings” and prejudice by “demonstrating that the claim not raised during his or her initial
       post-conviction proceedings so infected the trial that the resulting conviction or sentence
       violated due process.” 725 ILCS 5/122-1(f) (West 2016). Summarizing this standard, our
       supreme court has stated:
               “[L]eave of court to file a successive postconviction petition should be denied when it
               is clear, from a review of the successive petition and the documentation submitted by
               the petitioner, that the claims alleged by the petitioner fail as a matter of law or where
               the successive petition with supporting documentation is insufficient to justify further
               proceedings.” People v. Smith, 2014 IL 115946, ¶ 35.
¶ 23       To meet this standard, Mr. Daniels relies on recent caselaw governing the sentencing of
       juvenile and young-adult offenders, which we agree has evolved considerably since he was
       sentenced in 1995 and since the filing of his earlier postconviction petitions. Although
       considerations of cause and prejudice are often intertwined, here the State does not dispute that

                                                    -5-
       the authorities Mr. Daniels relies on were previously unavailable to him. The State’s position
       is that the authorities simply do not apply. Because this area of the law will no doubt continue
       to evolve, it is helpful to summarize just where it stands at this moment.
¶ 24        In Miller, the Supreme Court established a new substantive right: exemption, in all but the
       rarest of circumstances, from sentences of life in prison without the opportunity for parole for
       juvenile offenders. See Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 734
       (2016) (explaining the Court’s holding in Miller). It defined juvenile offenders narrowly,
       however, based on societal norms, as those under the age of 18 at the time of their crimes.
       Miller, 567 U.S. at 465. For this narrow group—and excepting the possibility that a juvenile’s
       crimes might in rare cases reflect “irreparable corruption”—the Court determined that a life
       sentence without the opportunity for parole is categorically cruel and unusual under the eighth
       amendment. (Internal quotation marks omitted.) Montgomery, 577 U.S. at ___, ___, 136 S. Ct.
       at 726, 734. Our own supreme court has held that this is true regardless of whether the life
       sentence is actual or de facto, mandatory or discretionary. People v. Reyes, 2016 IL 119271,
       ¶¶ 9-10; People v. Holman, 2017 IL 120655, ¶ 40. In arriving at and in applying this new
       substantive rule, “the Supreme Court has clearly and consistently drawn the line between
       juveniles and adults for the purpose of sentencing at the age of 18.” Harris, 2018 IL 121932,
       ¶ 58.
¶ 25        In the past five years, however, our supreme court has twice acknowledged that young
       adults—at least those who were 20 years of age or younger at the time of their crimes—may
       still rely on the evolving neuroscience and societal standards underlying the rule in Miller to
       support as-applied challenges to life sentences brought pursuant to the Illinois proportionate
       penalties clause (Ill. Const. 1970, art. I, § 11). See Thompson, 2015 IL 118151, ¶¶ 43-44
       (noting that a defendant, who was 19 years old at the time of his crime, could not bring such a
       claim for the first time on direct appeal but was “not necessarily foreclosed” from asserting it
       in postconviction proceedings); Harris, 2018 IL 121932, ¶ 48 (concluding that the as-applied,
       youth-based sentencing claim of a defendant who, like Mr. Daniels, was 18 at the time of his
       crime, was “more appropriately raised” in postconviction proceedings). In doing so, the court
       opened the door for a young-adult offender to demonstrate, through an adequate factual record,
       that his or her own specific characteristics were so like those of a juvenile that imposition of a
       life sentence absent the safeguards established in Miller was “cruel, degrading, or so wholly
       disproportionate to the offense that it shocks the moral sense of the community.” See People
       v. Klepper, 234 Ill. 2d 337, 348-49 (2009) (stating what is required to succeed on a
       proportionate penalties claim).
¶ 26        In the two years since Harris was decided, this court has on several occasions reversed the
       circuit court’s denial of a defendant’s motion for leave to file a successive postconviction
       asserting just such an as-applied, youth-based proportionate penalties claim. In People v. Ruiz,
       2020 IL App (1st) 163145, ¶ 33, and People v. Johnson, 2020 IL App (1st) 171362, ¶ 15, for
       example, we observed that while Harris foreclosed challenges raised by young-adult offenders
       under the eighth amendment, it had “pointedly left open the applicability of the Illinois
       Constitution” to such claims. We held that the defendant in Ruiz, who was 18 years old when
       he committed his crime, had stated a claim that, “as a matter of law,” he had been prejudiced
       by his justified failure to raise such a claim in earlier proceedings and that he had supported
       his claim with “detailed, well-cited legal argument, set[ting] out why the protections in Miller,
       and in the Illinois cases applying it, should benefit young adults.” Ruiz, 2020 IL App (1st)
-6-
       163145, ¶¶ 53, 56. Whether the defendant could make a substantial showing of a constitutional
       violation sufficient to proceed to an evidentiary hearing very much remained to be seen, but
       his petition and supporting documents were enough, we concluded, to justify further
       proceedings. Id. ¶¶ 53, 55-56. We held that the defendant in Ruiz “should have been allowed
       to proceed based on his well-pled assertions.” Id. ¶ 59; see also Johnson, 2020 IL App (1st)
171362, ¶ 34 (employing the same reasoning to reverse the circuit court’s denial of a 19-year-
       old offender’s motion for leave to file a successive postconviction petition).
¶ 27       In People v. Carrasquillo, 2020 IL App (1st) 180534, and People v. Minniefield, 2020 IL
       App (1st) 170541, we further observed that where, as here, a defendant could not have raised
       an as-applied, youth-based sentencing challenge in his initial postconviction proceedings and
       where our supreme court in Thompson and Harris made clear that consideration of such claims
       without a developed record is premature, a “ ‘[d]efendant has shown prejudice by establishing
       a “catch-22” ***—without a developed record, he cannot show his constitutional claim has
       merit,’ ” and without a meritorious claim “ ‘he cannot proceed to develop a record.’ ”
       Minniefield, 2020 IL App (1st) 170541, ¶ 44 (quoting Carrasquillo, 2020 IL App (1st) 180534,
       ¶ 109).
¶ 28       Here, both sides also discuss at length People v. House, 2019 IL App (1st) 110580-B, ¶ 65,
       appeal allowed, No. 125124 (Ill. Jan. 29, 2020). In this often-cited and often-distinguished
       case, the latest version of which is now on appeal to our supreme court, this court considered
       whether a young-adult offender had stated the gist of an as-applied, youth-based sentencing
       claim—as he was required to do in order to advance to the second stage on an initial
       postconviction petition. Although the defendant was not a juvenile at the time of his offense,
       we noted that “his young age of 19 [was] relevant under the circumstances of [the] case.” Id.
       ¶ 46. So too were the facts that he had only served as a lookout, was found guilty of murder on
       a theory of accountability, and had received the same sentence of mandatory life in prison as
       the actual shooter. Id. A 17-year-old codefendant with similar culpability, on the other hand,
       was sentenced as a juvenile and had already been released from prison. Id. This court was
       especially troubled by the fact that the life sentence the defendant received was mandatory and
       the judge was thus “precluded from considering the goal of rehabilitation,” which we found
       “especially relevant” under the circumstances of that case. Id. ¶ 64.
¶ 29       The State eagerly points out the differences between the facts in House and those in this
       case. It is undisputed, for example, that Mr. Daniels was not a mere lookout but pleaded guilty
       as the sole perpetrator of a violent sexual assault and murder. The sentence he received was
       also, unlike the sentence imposed in House, not one that was required by law. The sentencing
       judge could have rejected the parties’ plea deal if he felt that a natural-life sentence was not
       warranted. See People v. Henderson, 211 Ill. 2d 90, 103 (2004) (“A circuit court may reject a
       plea in the exercise of sound judicial discretion.”).
¶ 30       The argument that a case must be on all fours with House for a defendant to proceed on an
       as-applied, youth-based proportionate penalties claim has proved seductive and seems to have
       been implicitly adopted by this court in at least two published decisions since Harris (see
       People v. Ramsey, 2019 IL App (3d) 160759, ¶¶ 4, 23 (no prejudice where 18-year-old offender
       was an active participant in the crime); People v. Handy, 2019 IL App (1st) 170213, ¶¶ 3, 40-
       41 (no prejudice where an 18-year-old offender received a discretionary sentence and was an
       active participant in the crime)), as well as in several unpublished orders under Illinois
       Supreme Court Rule 23 (eff. Apr. 1, 2018). This same reasoning has also been followed in

                                                  -7-
       cases where the defendants were 21 years old or older at the time of their crimes and would
       therefore not be, in our view, young adults who could even bring an as applied claim under
       Harris and its progeny. See People v. Green, 2020 IL App (5th) 170462, ¶¶ 26, 35 (holding no
       prejudice could be claimed where a 22-year-old offender received a discretionary sentence and
       was an active participant in the crime); People v. Hoover, 2019 IL App (2d) 170070, ¶ 42 (no
       prejudice where a 22-year-old offender was an accomplice but still played a significant role in
       the crime); see also People v. Humphrey, 2020 IL App (1st) 172837, ¶ 33 (holding that there
       is no support for a defendant who was 21 or over at the time of his or her crime to bring an as
       applied challenge seeking application of Miller).
¶ 31        Although we agree with the result in House, we are unconvinced and believe it is premature
       at this juncture to conclude that the only way a defendant can establish cause and prejudice for
       the filing of a successive petition asserting an as-applied, youth-based sentencing claim is by
       demonstrating that the facts of his or her case align with those in House. As the State itself
       acknowledges, “there has been virtually no guidance as to what, exactly, an adult defendant
       must show to obtain relief under Miller’s auspices.” In Harris, our supreme court clearly
       envisioned an evidence-based factual inquiry when it declined to consider such a claim on
       direct appeal where the record included “only basic information about [the] defendant,
       primarily from the presentence investigation report,” an evidentiary hearing had not been held,
       and the trial court had made no findings “on the critical facts needed to determine whether
       Miller applie[d] to [the] defendant as an adult.” Harris, 2018 IL 121932, ¶ 46. Nowhere did
       the Harris court suggest—and nowhere does House suggest, we might add—that a defendant’s
       degree of participation in a crime or discretionary sentence should utterly disqualify him or her
       from raising such a claim.
¶ 32        Other decisions of this court have also noted that the facts in House, while compelling,
       would not appear to be the only avenue for this kind of claim. See Ruiz, 2020 IL App (1st)
163145, ¶ 39 (noting that the degree to which a defendant participated in an offense will remain
       a consideration during sentencing but “[t]o prevent young adult offenders from relying on the
       mitigating circumstance of their youth simply because they more directly participated in the
       offense would be error”); Johnson, 2020 IL App (1st) 171362, ¶ 18 (concluding that, if a
       young-adult offender can demonstrate that Miller applies to him, “the distinction between
       mandatory and discretionary sentences evaporates”).
¶ 33        On remand, Mr. Daniels may or may not be able to make a substantial showing to support
       his claim. Evidence he points to in the record certainly indicates that he had an unusually harsh
       childhood and suffered from a number of psychological conditions that could have inhibited
       his development and caused him to act impulsively. We acknowledge that Mr. Daniels can no
       longer rely on this court’s decision in People v. Coty, 2018 IL App (1st) 162383, ¶ 69, in which
       we held that, for purposes of analyzing sentencing challenges under the proportionate penalties
       clause, intellectually disabled individuals should be treated similarly to juveniles. During the
       pendency of this appeal our supreme court reversed that decision, making clear that though
       such individuals may be less culpable, they are also less likely than juveniles to outgrow the
       conditions that may have contributed to their crimes. People v. Coty, 2020 IL 123972, ¶¶ 36,
       39-40. However, unlike the defendant in Coty, Mr. Daniels may be able to make a showing
       that his mental health conditions are of a nature that he can and will outgrow them and that he
       was the functional equivalent of a juvenile because of those conditions.



                                                   -8-
¶ 34       We agree with Mr. Daniels that it is premature at this early juncture to find that his claim
       fails as a matter of law or that his petition and supporting documentation are insufficient to
       justify further proceedings. See Smith, 2014 IL 115946, ¶ 35. The State does not dispute that
       there is cause here since the authorities Mr. Daniels relies on were decided long after his
       sentencing, direct appeal, and previous postconviction petitions. Included in those authorities
       are Thompson and Harris, which make clear that an as-applied, youth-based sentencing
       challenge by a young-adult offender pursuant to the proportionate penalties clause is a claim
       available to defendants in postconviction proceedings. However, at this point, our supreme
       court has not yet outlined the parameters of such a claim. Bearing in mind that the law has
       continued to trend in the direction of increased protections for youthful offenders, we decline
       to follow Ramsey and Handy, cited above (supra ¶ 30), where the court, in seeking to
       distinguish the defendants before them from the defendant in House, turned relevant sentencing
       factors into threshold requirements. While the defendant’s age, relative culpability, and the
       fact that a life sentence was mandatory, all of which we found compelling in House, are factors
       that remain an important part of any sentencing decision, they do not directly bear on the
       narrow question that is at the heart of these claims: at the time of his crime, did the defendant
       think and behave like a juvenile such that a life sentence, as applied to him, is unconstitutional?
       We think Mr. Daniels has shown prejudice because he has not yet had the opportunity to ask a
       court to consider this fundamental question and has directed this court’s attention to at least
       some contemporaneous documentation regarding his mental health and personal
       characteristics that he might use to support such a claim.

¶ 35                                       IV. CONCLUSION
¶ 36        For these reasons, we reverse the circuit court’s denial of Mr. Daniels’s motion for leave
       to file a successive postconviction petition and remand for further proceedings consistent with
       the Act.

¶ 37      Reversed and remanded.




                                                    -9-